Allow me at the outset, on behalf of my delegation,
warmly to congratulate Mr. Eliasson on his outstanding
election to the presidency of the General Assembly at
its sixtieth session. My country, Guinea, assures him of
its full cooperation as he carries out his important
mission.
I also pay well-deserved tribute to his
predecessor, Mr. Jean Ping, for the competence,
effectiveness and devotion with which he led the work
of the fifty-ninth session.
I am also pleased to convey to Secretary-General
Kofi Annan the deep appreciation, encouragement and
support of Mr. Lansana Conté, President of the
Republic, for his tireless and praiseworthy work.
The summit meeting at this session of the General
Assembly has substantially stiffened our common
resolve to promote international peace and security, the
rule of law and the right to development. The
23

assessment of the implementation of the Millennium
Development Goals and the renewed commitment of
States Members to achieving them are cause for hope.
The Republic of Guinea nevertheless remains
convinced that if we are better to meet the threats and
challenges we face, we must resolutely pursue the
reforms necessary to revitalize our Organization.
In the name of peace and security, the concerted
and decisive action of the United Nations system and
of regional and subregional organizations, the African
Union in particular, has made significant progress in
recent months.
In West Africa, and especially in the Mano River
basin, hopes for peace are gradually growing after
years of turbulence and tragedy.
In Liberia, the political and institutional rebirth
under way is encouraging, although many obstacles
still hinder national reconciliation and the country’s
economic revival. It is essential that, in order to
preserve their legitimacy and fairness, we do
everything possible to prevent October’s elections from
being manipulated by the forces of destabilization. We
therefore call on the international community to give
that country the assistance necessary to seeing the
transition through and launching its own
reconstruction.
In Sierra Leone, the process of national
reconciliation is continuing, thereby promoting
peacebuilding and development. My delegation
believes that adequate financing for the Special Court
for Sierra Leone and the transfer of all persons
presumed guilty of serious crimes under international
law are prerequisites for putting an end to impunity and
consolidate subregional stability.
As concerns Guinea-Bissau, my country
welcomes the smooth holding of the presidential
elections, which herald a positive new era that will be
conducive to national reconciliation and a return to
constitutional order.
In Côte d’Ivoire, the signing of the Pretoria
Agreement on 6 April 2005 has given rise to real hopes
that the crisis can be resolved. However, recent
developments are a source of concern to us. Our
Government calls on all parties concerned to spare no
effort to promote a political settlement of the conflict,
since peace and stability in the subregion hinge on this.
In Burundi, major progress has been made in the
peace process, particularly through the holding of
legislative and presidential elections in free, fair and
peaceful conditions. Guinea welcomes this and calls on
our brothers in Burundi to continue on the path to
national reconciliation and reconstruction.
In the Democratic Republic of the Congo, where
the transitional period is at a decisive stage, problems
persist in the eastern part of the country. My country
encourages all parties to abide by the relevant
provisions of the comprehensive agreement.
In the Sudan, despite the sad death of Vice-
President Garang, the establishment of a national unity
Government and the political will shown by the various
protagonists will help to defuse tensions.
Guinea urges all parties in Darfur to pursue the
negotiations that have begun under the auspices of the
African Union with a view to achieving a
comprehensive, consensus-based solution.
In the Horn of Africa, Somalia has reached a
decisive stage with the creation of a Transitional
Federal Government. My delegation makes an urgent
appeal to the various factions to engage in negotiations
with the Government in order to reach a
comprehensive peace agreement.
Regarding the Ethiopia-Eritrea dispute, we call
on both parties fully to respect the Algiers Accord and
to implement the Boundary Commission’s decision.
As to the situation in the Western Sahara, Guinea
supports a negotiated and mutually acceptable solution.
It encourages the parties concerned to enhance their
cooperation with the Special Representative of the
Secretary-General.
Concerning the Middle East, our Government
welcomes Israel’s withdrawal from the Gaza Strip.
However, we remain concerned by the occupation of
the West Bank, the continued illegal construction of the
separation wall and the continuing detention of
Palestinian political prisoners.
That is why we appeal to the two parties to
respect the relevant resolutions of the General
Assembly and of the Security Council, as well as the
Quartet road map. This is the only way to bring about
the creation of two States — Palestine and Israel —
living side by side in safety and security within secure
and recognized boundaries.
24

In Iraq, despite the holding of legislative
elections that led to the establishment of a transitional
Government, we cannot but deplore the current climate
of daily violence. We agree that everything should be
done to help the country’s leaders to consolidate the
political transition, put an end to indiscriminate
violence and build a united, democratic and prosperous
Iraq.
With regard to Asia, our Government reaffirms its
belief in the principle of one China. We also attach
importance to the peaceful and independent
reunification of the two Koreas as well as to ongoing
efforts to maintain peace, security and stability on the
Korean peninsula.
My delegation notes with profound concern the
resurgence of terrorist activities throughout the world.
We strongly condemn terrorism in all its forms and in
all its manifestations, for it constitutes one of the most
serious threats to international peace and security. We
express solidarity with all States that have fallen victim
to it.
To eradicate that scourge, my delegation
reaffirms the need to tackle with determination its root
causes, including injustice, exclusion, poverty and the
intensification of social divisions.
We welcome the adoption by the Assembly on
13 April 2005 of the resolution on the International
Convention for the Suppression of Acts of Nuclear
Terrorism, and we urge Member States to reach
agreement on a comprehensive convention on
terrorism.
The seventh Review Conference of the Parties to
the Treaty on the Non-Proliferation of Nuclear
Weapons and the Second Biennial Meeting of States to
Consider the Implementation of the Programme of
Action to Prevent, Combat and Eradicate the Illicit
Trade in Small Arms and Light Weapons in All Its
Aspects, which were held, respectively, in May and
July 2005, shows the concern of States parties to do
more to address disarmament-related problems.
However, we note and deplore the fact that the
States parties to the Treaty have not yet succeeded in
reaching consensus on questions of substance. Hence
we urge all States to continue negotiations in order to
strengthen the international non-proliferation regime.
With regard to combating the proliferation and
illicit trade in small arms and light weapons, Guinea
has resolutely undertaken to eradicate that scourge and
welcomes the adoption of a draft instrument for the
tracing of such weapons.
We invite the donor community to provide
appropriate support for the implementation of the
subregional programme of the Economic Community
of West African States (ECOWAS). The initiative to
transform the ECOWAS moratorium into a binding
legal instrument merits due consideration by Member
States.
Aware of the importance that peoples attach to
development goals, of the latter’s interdependence and
of what is at stake, the Government of Guinea has
adopted a national poverty-reduction strategy whose
implementation has, regrettably, been compromised by
external factors linked to rebel attacks, a massive
influx of refugees and regional instability.
My delegation appeals urgently to all
development partners to support Guinea in its efforts to
implement that strategy, which remains the most
certain way of achieving the Millennium Development
Goals. In that connection, we welcome the recent
progress made in the framework of poverty reduction,
particularly the commitment of the G-8 to double
official development assistance (ODA) over the next
few years and immediate debt cancellation for the 18
most indebted poor countries. We commend and
endorse all other initiatives designed to increase funds
for ODA. We express the hope that the Gleneagles
initiative, which represents an important step forward
in the right direction, will be translated into reality and
will be extended to all least developed countries.
Furthermore, in the context of the current World
Trade Organization trade negotiations, we urge
Member States to show a spirit of compromise and
diligence in order to overcome their differences and
come to an understanding on a consensus programme
for the implementation of the Doha Development
Agenda before the sixth Hong Kong Ministerial
Conference. What is at stake is the very future of the
multilateral trading system.
Our work is taking place following the High-level
Plenary Meeting, as a consequence of which our
leaders have adopted an outcome document to guide
our actions. The decisions and commitments taken at
the summit clearly indicate that a new era has begun.
The time for promises has passed, and we must now
translate our commitments into concrete action in a
25

spirit of true solidarity between developed and
developing countries, on the basis of a far-reaching
reform of our Organization.
By so doing, we will leave to future generations,
to which we owe a debt, the right tools to lead
humankind towards a better future.